In a proceeding under the Election Law to invalidate the petition designating the respondents Coletti and Riehtbaek as candidates, to be voted on at the forthcoming primary election on September 5, 1963, for the party positions of county committeemen of the Democratic party from the 60th Election District, 4th Assembly District, Town of ¡Oyster Bay, County of Nassau, the petitioner appeals from an order of the ¡Supreme Court, Nassau County, entered August 30, 1963 upon the decision of the court after a hearing, which denied the application. Order affirmed, without costs. Beldock, P. J., Kleinfeld, Christ and Rabin, JJ., concur.